An order for an account having been made, upon the report coming in the defendant filed exceptions, which on consideration,   (60) were sustained by the court, the report set aside, and the bill dismissed. Thereupon the plaintiff appealed.
When the defendant's exceptions to the report were sustained, it was the privilege of the plaintiff to appeal from the ruling of his Honor, and present the whole case to this court: but the plaintiff was deprived of that privilege by the order dismissing the bill. We consider the case before us not upon the merits, but upon the appeal from the order dismissing it. That was clearly erroneous.
This will be certified, etc.
Per curiam.
Order reversed.